                Case 1:15-cr-00348-ERK Document 219 Filed 01/31/20 Page 1 of 8 PageID #: 2390
AO 245B(Rev.09/19)            Judgment in a Criminal Case
                              Sheet I




                                                   United States District Court
                                                               Eastern District of New York

                   UNITI-D STATES OF AMERICA                                               JUDGMENT IN A CRIMINAL CASE
                                           V.


                   GUILLERMINA RENDON-REYES                                                Case Number: 1:15CR00348(S-1)-003(ERK)

                                                                                           USM Number: 81209-053

                                                                                            Joel S. Cohen, Esq.
                                                                                           Defendant's Attorney
THE DEFENDANT:

Bl pleaded guilty to count(s)                   Count One (Is)of a 29 count, superseding indictment.
□ pleaded nolo contendere to count(s)
  which was accepted by the court.
□ was found guilty on count(s)                    The Court accepts the Plea taken before Magistrate Judge Scanlon on 4/20/2017.
    after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                            Nature of Offense                                                       Offen.se Ended             Count

18 u s e. S 18G2(c). IS U.S.C. § 1963(a)   RACKETEERING                                                            11/1/2015             Is




          The defendant is sentenced as provided in pages 2 through                    8          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
□ The defendant has been found not guilty on count(s)
BlCount(s)             All Open Counts                           □ is     Bl are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attomey of material changes in economic circumstances.

                                                                                                                  1/15/2019
                                                                                Dale of Imposition of Judgment




                                                                                Signalure of Judge




                                                                                                          Edward R. Korman, USDJ
                                                                                Name and Title ofJudge


                                                                                             I
                                                                                Date
            Case 1:15-cr-00348-ERK Document 219 Filed 01/31/20 Page 2 of 8 PageID #: 2391
AO 24SB (Rev.09/19) Judgment in Criminal Case
                     Sheet 2 — Imprisonment
                                                                                                   Judgment — Page        of
 DEFENDANT:           GUILLERMINA RENDON-REYES
CASE NUMBER: 1:15CR00348(S-1)-003(ERK)

                                                         IMPRISONMENT

          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:
 ninety six (96) months on each count to run concurrent.




     □ The court makes the following recommendations to the Bureau of Prisons:




     □ The defendant is remanded to the custody of the United States Marshal.

     □ The defendant shall surrender to the United States Marshal for this district:

          □ at                                  □ a.m.      □ p.m.       on
          □ as notified by the United States Marshal.

     n The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          □ before 2 p.m. on
          □ as notified by the United States Marshal.
          □ as notified by the Probation or Pretrial Services Office.


                                                               RETURN

I have executed this judgment as follows:




          Defendant delivered on                                                       to


at                                               , with a certified copy of this judgment.



                                                                                                UNITED STATES MARSHAL



                                                                        By
                                                                                             DEPUTY UNITED STATES MARSIIAl.
            Case 1:15-cr-00348-ERK Document 219 Filed 01/31/20 Page 3 of 8 PageID #: 2392
AO 24SB(Rev.09/19) Judgment in a Criminal Case
                   Sheet 3 — Supervised Release
                                                                                                          Judgment—Page         or

DEFENDANT: GUILLERMINA RENDON-REYES
CASE NUMBER: 1:15CR00348(S-1)-003(ERK)
                                   SUPERVISED RELEASE

Upon release from itnprisonment, you will be on supervised release for a term of:
 two (2) years.




                                                    MANDATORY CONDITIONS

1.    You must not commit another federal, stale or local crime.
2.    You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
           □ The above drug testing condition is suspended, based on the court's determination that you
               pose a low risk of future substance abuse, (check ifapplicable)
4.      □ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution, (check if applicable)
5.         You must cooperate in the collection of DNA as directed by the probation ofTiccr. (check if applicable)
6.      □ You must comply     with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense, (check if applicable)
7.      □ You must participate in an approved program for domestic violence, (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
           Case 1:15-cr-00348-ERK Document 219 Filed 01/31/20 Page 4 of 8 PageID #: 2393
AO 245B (Rev. 09/19) Judgment in a Criminal Case
                     Sheet 3A — Supervised Release
                                                                                                Judgment—Page                 of
DEFENDANT: GUILLERMINA RENDON-REYES
CASE NUMBER: 1:15CR00348(S-1)-003(ERK)

                                     STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard eonditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
      You must not knowingly leave the federal Judicial district where you arc authori/xd to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements(such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware ofa change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week)at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or yourjob
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation o^cer within 72 hours of
      becoming aware of a change or expected change.
      You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission ofthe
      probation officer.
9.    if you arc arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed,or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission ofthe court.
12.   Ifthe probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written eopy of this
judgment containing these eonditions. For further information regarding these conditions, sec Oven'iew ofProbation and Supervised
Release Conditions, available at: www.useourts.gov.


Defendant's Signature                                                                                     Date
          Case 1:15-cr-00348-ERK Document 219 Filed 01/31/20 Page 5 of 8 PageID #: 2394
AO 24SB(Rev.09/19) Judgment in n Criminal Ca<ic
                   Sheet 3D — Supervised Release
                                                                                            Judgment—Page   5     of      8
DEFENDANT: GUILLERMINA RENDON-REYES
CASE NUMBER: 1:15CR00348(S-1)-003(ERK)

                                      SPECIAL CONDITIONS OF SUPERVISION



 1- If removed, the defendant not reenter the United States illegally;

 2- The defendant shall cooperate with and abide by all the instructions of immigration authorities;

 3- The defendant shall comply with any potential restitution and forfeiture orders that are requested;

4- The defendant shall provide the probation department with full disclosure of her financial records, and including
commingled income expenses, assets, and liabilities to include yearly income tax retums, with the exception of the
financial accounts reported and noted within the pre-sentence report;

 5- The defendant is prohibited from maintaining and/or opening any additionai individual, and/or joint checking, savings, or
 other financial accounts for either personal or business purposes without the knowledge and approval of the probation
 department;

6- The defendant shall cooperate with the probation department in the investigation of her financiai dealings and shall
provide truthful monthly statements of her income and expenses;

 7- The defendant shall cooperate in the signing of any necessary authorizes to reiease information forms, permitting the
 U.S. Probation Department access to her information and records;

 8- The defendant shall comply with any applicable state and federal sex offender registration requirements as required by
 the probation department, the Bureau of Prisons or any offender registration agency in the state where she resides, works,
 or is a student.
            Case 1:15-cr-00348-ERK Document 219 Filed 01/31/20 Page 6 of 8 PageID #: 2395
AO 245B (Rev. 09/19) Judgment in a Criminal Case
                      Sheet 5 — Criminal Monetary Penalties
                                                                                                    Judgment—Page        6     of
DEFENDANT: GUILLERMINA RENDON-REYES
CASE NUMBER: 1:15CR00348(S-1)-003(ERK)
                            CRIMINAL MONETARY PENALTIES

     lite defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                    Assessment              Restitution                Fine                   AVAA Assessment*           JVTA Assessment**
TOTALS            S 100.00                 S 50.400.00            S                       S                          S


□ The determination of restitution is deferred until                     . An Amended Judgment in a Criminal Case(A0245C) will be
      entered af\cr such determination.


 ^ The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise jn
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

 Name of Pavcc                                                Total Loss***               Restitution Ordered        Prioritv or Percentage
  Jane Doe #3

  Jane Doe #5




 TOTALS                              $                         0.00           S                     0.00


 □     Restitution amount ordered pursuant to plea agreement S

 □     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifieenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(0. All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 □     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       □ the interest requirement is waived for the           □ fine     □ restitution.
       □ the interest requirement for the          □ fine      □ restitution is modified as follows:

 ♦ Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ♦♦ Justice for Victims ofTranTicking Act of2015. Pub. L. No. 114-22.                                                                   .
 *** Findings for the total amount of losses are required under Chapters 109A, 110, I lOA, and II3A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
              Case 1:15-cr-00348-ERK Document 219 Filed 01/31/20 Page 7 of 8 PageID #: 2396
AO 245B {Rev.09/19) Judgment in a Criminal Case
                         Shcei 6 — Schedule ofPayments

                                                                                                                                Judgment — Page                  of
DEFENDANT: GUILLERMINA RENDON-REYES
CASE NUMBER: 1:15CR00348(S-1)-003(ERK)


                                                              SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment ofthe total criminal monetary penalties is due as follows:
A     ^ Lump sum payment ofS 100.00                                       due immediately, balance due

             □      not later than                                             ,or
             □      in accordance with DC,                 □ D,          □ E, or            □ F below; or

B     □ Payment to begin immediately (may be eombined with                               DC,           □ D, or         □ F below); or

C     □ Payment in equal                                   (e.g.. weekly, monthly, quarterly) installments of S                            over a period of
                              (e.g.. months or years), to commence                                /e.g.. JtJ or 60 r/nys) after the date of this judgment; or

D     □ Payment in equal                                   (e.g.. weekly, monthly, quarterly) installments of $                 over a period of
                              (e.g.. months or years), to commence                          (e.g.. 30 or 60 days) after release (rom imprisonment to a
              term of supervision; or

E     □ Payment during the term of supervised release will commence within                  (e.g.. 30 or 60 days) after release from
        imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

       IZ] Special instructions regarding the payment of criminal monetary penalties:
            Restitution is to be made payabie to the Clerk of Court at a rate of 10% of the defendant's net income upon
               reiease from prison.




Unless the court has expressly ordered otherwise, if thisJudgment imposes imprisonment, payment ofcriminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, arc made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
 Each amount shall be joint and several, but only as to the specific victims trafficked by each defendant as laid out in the U.S. Attorney's 7/31/2019 letter, ECF No. 166. In
 other words, if multiple defendants were involv^ in trafficking a specific victim, any restitution owed to that victim shall be joint and several among the defendants involved in
 trafficking her.

(Zi    Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                                   Joint and Several                     Corresponding Payee,
       (including defendant number)                                 Total Amount                               Amount                               if appropriate
      1:15-cr-00348-ERK-1
      Jovan Rendon-Reyes

□      The defendant shall pay the cost of prosecution,

□      The defendant .shall pay the following court cost(s):

□      The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
(5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
prosecution and court costs.
           Case 1:15-cr-00348-ERK Document 219 Filed 01/31/20 Page 8 of 8 PageID #: 2397
 AO 245B(Rev. 09/19) Judgment in a Criminal Case
                      Sheet 6A — Schedule of Payments

 DEFENDANT: GUILLERMINA RENDON-REYES                                                       Judgment—Page
 CASE NUMBER: 1:15CR00348(S-1)-003(ERK)

       ADDITIONAL DEFENDANTS AND CO-DEFENDANTS HELD JOINT AND SEVERAL
Case Number
Defendant and Co-Defendant Names
                                                                       Joint and Several            Corresponding Payee,
fincluding defendant number)                            Total Amount       Amount                          if appropriate
 1:15-cr-00348-ERK-2
Saul Rendon-Reyes


1:15-cr-00348-ERK-4
Francisco Rendon-Reyes


1:15-cr-00348-ERK-5 Jose
Rendon-Garcia



1:15-cr-00348-ERK-6
Felix Rojas


1:15-cr-00348-ERK-7
Odiion Martinez-Rojas


1:15-cr-00348-ERK-8
Severiano Martinez-Rojas
